Case 1:19-cr-10104-ADB Document 268-5 Filed 09/11/20 Page 1of1

May 8, 2020

The Honorable Allison D. Burroughs

United States District Judge

United States District Court for the District of Massachusetts
Moakley Federal Courthouse

Boston, MA 02210

Re: Diovanni Carter
Dear Judge Burroughs:

My name is Randy Campbell. | grew up and currently continue to live in Dorchester, Mass. In addition to
coaching high school football at TechBoston Academy, | have worked for an alternative high schoo! with
Boston Public High Schools for the past 17 years as a Student Support Officer. | am currently the Director
of Operations, supporting students’ overall growth. | met Mr. Carter when | coached his Pop Warner
football team about 15 years ago.

During the time in which | coached him, Mr. Carter presented as a quiet, shy and respectful young man
with athletic promise. He and his younger brother were always dedicated to the team and eager to
perform any task for the team’s success, Both were raised by family oriented parents (with his
grandmother’s support as well} who strived to instill positive sportsmanship and awareness of their own
positive personal presentation. Unfortunately, Mr. Carter found himself being caught up in the lore of
the streets and making poor decisions.

It is my belief that with a strong, consistent support system, intense personal growth supports and
access to career opportunities of interest to him, Mr. Carter would improve his investment in himself
and soon be able to offer valuable insight, as a youth Mentor, to deter other teens from making similar,
if not the same, undesirable decisions. With access to positive opportunities come improved self-beliefs,
self-awareness, self-investment and one’s personal outlook on life. Building strong character in
uncertain times can only enhance one’s future throughout their life span.

Respectfully,

Randy Campbell, LMHC, ACE Certified Personal Trainer and Football Coach

EXHIBIT 5

 
